Washington Mutual Investors Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $1,359,595 Class B $39,436 Class C $40,970 Class F $62,521 Total $1,502,522 Class 529-A $21,708 Class 529-B $2,504 Class 529-C $4,373 Class 529-E $1,034 Class 529-F $1,103 Class R-1 $869 Class R-2 $11,428 Class R-3 $33,998 Class R-4 $23,449 Class R-5 $29,480 Total $129,946 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.7200 Class B $0.4506 Class C $0.4346 Class F $0.7099 Class 529-A $0.6882 Class 529-B $0.4066 Class 529-C $0.4080 Class 529-E $0.5869 Class 529-F $0.7641 Class R-1 $0.4265 Class R-2 $0.4239 Class R-3 $0.5902 Class R-4 $0.6927 Class R-5 $0.8003 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,903,957 Class B 85,942 Class C 94,143 Class F 92,537 Total 2,176,579 Class 529-A 34,143 Class 529-B 6,434 Class 529-C 11,385 Class 529-E 1,893 Class 529-F 1,648 Class R-1 2,111 Class R-2 27,338 Class R-3 57,513 Class R-4 35,331 Class R-5 41,322 Total 219,118 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $31.92 Class B $31.71 Class C $31.65 Class F $31.85 Class 529-A $31.89 Class 529-B $31.74 Class 529-C $31.73 Class 529-E $31.77 Class 529-F $31.85 Class R-1 $31.72 Class R-2 $31.64 Class R-3 $31.76 Class R-4 $31.83 Class R-5 $31.92
